Per Curiam.
The bill of complaint in this cause is filed to restrain the defendant city from taking for public use water from property adjoining the property of the complainants. Complainants claim that in doing this it takes water from the complainants’ property and the region thereabout, and thus destroys the value of the land, and deprives the owner of the land of the water for domestic and agricultural purposes, without condemnation proceedings, or without compensating the owner for his loss. An appeal is taken to this court from an order overruling the demurrer filed by the defendant. At the hearing of the case before us it was *97announced by the court that because of the importance of the questions involved we hesitated to decide the question.upon the allegations in the bill of complaint, and therefore would sustain the order overruling the demurrer, so that an answer might be filed and proofs taken. The order overruling the demurrer is affirmed.